DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In a review of the prior art by the Examiner; the prior art of record neither teaches nor suggests all of the claimed subject matter of claim 1 including where a piston-cylinder structure provides a cylinder, an end cap, a tapered portion, an upper bowl-shaped seal portion, a columnar seal portion, a lower bowl-shaped seal portion and a piston push rod. A casing of the end cap is made of a corrosion-resistant metal material or a non-metallic material; a lining of the end cap is made of polytetrafluoroethylene (PTFE). The end cap has a funnel-shaped inner cavity. An upper portion of the piston push rod is cylindrical, an outer diameter of the upper portion of the piston push rod is smaller than a diameter of a bowl bottom of the upper bowl-shaped seal portion and a diameter of a bowl bottom of the lower bowl-shaped seal portion; an outer diameter of a lower portion of the piston push rod is larger than that of the upper portion of the piston push rod, and is smaller than an inner diameter of the cylinder. Additionally, a difference between an outer diameter of the columnar seal portion and the inner diameter of the cylinder is 10-20 µm. There is no motivation to modify the prior art references, absent the applicant’s own disclosure, in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675